Citation Nr: 0303804	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from July 1957 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  

In July 2002, the Board remanded the issue of entitlement to 
a total disability rating based on individual unemployability 
for reconsideration by the RO after the grant of increased 
compensation benefits.  The benefit sought remained denied, 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected back disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.34l, 4.16(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, Board decisions and remands, and VA 
letters to the veteran, apprised him of the information and 
evidence needed to substantiate the claim, VA's development 
assistance, the law applicable in adjudicating the appeal, 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific medical and lay evidence 
that was considered when the determination was made.  In a 
July 2002 supplemental statement of the case, the new VCAA 
regulations were outlined for the veteran, and he was advised 
of the division of responsibilities between him and VA with 
regard to obtaining evidence.  There is no indication that 
any of the correspondence was returned as undeliverable.  In 
view of the foregoing, the Board finds that the documents 
clearly satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
and identified the evidence that VA was to acquire on his 
behalf as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Private medical statements and VA 
treatment records were associated with the file and the 
veteran was afforded a VA examination.  There is no 
indication that there exists any evidence which has a bearing 
on this case that has not been obtained. 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2002).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b) (2002).  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (2002).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2002).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's only service-connected disability is residuals 
of a herniated disc at L5-S1, which is currently rated 40 
percent disabling.  As such, he does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  In such an instance, the 
question then becomes whether the veteran's service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability on an extraschedular basis, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the preponderance 
of the evidence of record is against the veteran's claim that 
his service-connected back disorder prevents him from 
working.  While his service-connected back disability clearly 
causes difficulty in performing physical labor, the evidence 
indicates that this disability has not rendered him 
unemployable.  At a VA examination in June 1999, the veteran 
related that he had not worked since January 1999.  He 
explained that he had been disabled with a cardiac condition 
since he underwent bypass surgery and angioplasty.  At his 
most recent VA examination in January 2002, the veteran 
acknowledged that he stopped working due to his bypass 
surgery as well as back problems.  The examiner concluded 
that, even considering the veteran's complaints of back pain, 
he was capable of performing average employment in a civilian 
occupation.  

Additionally, Social Security Administration records indicate 
that the veteran's primary diagnosis was coronary artery 
disease.  Secondary diagnoses included arthritis of both the 
ankle and the lumbar spine.  In a May 1999 letter in support 
of the veteran's application for Social Security benefits, 
K.S., DO (Dr. S.), stated that the veteran was disabled from 
doing custodial work due to a combination of his medical 
problems, which included essential hypertension, coronary 
artery disease, degenerative joint disease of the ankle, and 
degenerative disc disease of the lumbar spine.  He noted that 
the veteran underwent a triple vessel coronary artery bypass 
procedure in January 1999.  In an April 1999 progress report 
it was noted that it was getting harder and harder for the 
veteran to work every year due to his heart condition and his 
degenerative joint disease of the ankle.  He advised that the 
veteran be placed in long-term disability.  In June 2000, Dr. 
S. reported that the veteran was not able to bend, squat, 
lift or twist due to his back disability.  Treatment reports 
reflected diagnoses which included essential hypertension; 
insulin-dependent diabetes mellitus; osteoarthritis of the 
left ankle; coronary artery disease; degenerative disc 
disease of the lumbar spine with a herniated disc; and stasis 
ulcer of the left leg.  He stated that the veteran would be 
unable to return to work.  

In April 2001, the veteran's last employer reported that the 
veteran's employment was terminated based on disability; he 
was receiving long-term disability benefits.  The employer 
did not specify the disability.  Nevertheless, the veteran's 
own admissions as well as the Social Security records reflect 
that the condition that precipitated his termination was 
coronary artery disease, not his back disorder.  

In an August 2002 letter, Dr. S. stated that the veteran was 
totally disabled from any type of gainful employment due to 
his back disability.  He was unable to do any repetitive 
bending, twisting, squatting or lifting.  He was also not 
able to climb, stoop, or lift over 5-10 pounds.  

In an October 2002 statement, the veteran asserted that he 
had a good job and that he had intended to continue his 
employment until he was eligible for retirement.  He remarked 
that he would not have left his employment unless it was 
impossible for him to remain in the position.  

In consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's service-connected back disability 
precludes all substantially gainful employment.  See Van 
Hoose, Gilbert, supra.  Upon VA examination in January 2002, 
the examiner found that the veteran was able to engage in 
average employment despite his back pain.  The Board 
acknowledges that the veteran has submitted a statement from 
his private physician, Dr. S., which concluded that the 
veteran's back disability alone prevents all gainful 
activity.  However, earlier statements, including those 
prepared in support of the veteran's Social Security 
Disability claim, show that Dr. S. did not consistently 
render that opinion.  In April 1999, he noted that the 
veteran's heart disease and degenerative joint disease of the 
ankle were making it more and more difficult for him to work, 
and he advised the veteran to pursue long-term disability.  
In May 1999, he clearly stated that the veteran was disabled 
from doing custodial work due to a combination of his medical 
problems, which included essential hypertension, coronary 
artery disease, degenerative joint disease of the ankle, and 
degenerative disc disease of the lumbar spine.  In fact, 
social security disability benefits were awarded primarily 
for the veteran's coronary artery disease.  Based on these 
inconsistencies, the Board has considered the opinion 
provided by the VA examiner to be more probative on the 
issue.  See Winsett, supra.  Accordingly, the Board finds 
that a total compensation rating based on individual 
unemployability, including on an extraschedular basis, is not 
warranted.  




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

